Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 2-14 and 16-20 are objected to because of the following informalities: 
Claim 2, line 1, after “claim 1”, insert a comma.
Claim 3, line 1, after “claim 2”, insert a comma.
Claim 4, line 1, after “claim 2”, insert a comma.
Claim 5, line 1, after “claim 1”, insert a comma.
Claim 5, line 2, “personally-identifiable data” should be “the personally-identifiable data” for correct antecedent basis.
Claim 6, line 1, after “claim 5”, insert a comma.
Claim 7, line 1, after “claim 5”, insert a comma.
Claim 8, line 1, after “claim 7”, insert a comma.
Claim 9, line 1, after “claim 1”, insert a comma.
Claim 10, line 1, after “claim 1”, insert a comma.
Claim 11, line 1, after “claim 1”, insert a comma.
Claim 12, line 1, after “claim 1”, insert a comma.
Claim 13, line 1, after “claim 5”, insert a comma.
Claim 14, line 1, after “claim 1”, insert a comma.
Claim 16, line 1, after “claim 15”, insert a comma.
Claim 17, line 1, after “claim 16”, insert a comma.
Claim 18, line 1, after “claim 15”, insert a comma.
Claim 19, line 1, after “claim 18”, insert a comma.
Claim 20, line 2, change “cause” to “causes”.
Claims 2-14 recite “A method”, which should be “The method”.
Claims 16-19 recite “A data anonymiser system”, which should be “The data anonymiser system”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al. (EP3506299A1), hereinafter “Shelton”, in view of Venkataraman et al. (US20200372180A1), hereinafter “Venkataraman”.

Per claim 1, Shelton discloses: A method of anonymising data in a surgical robotic system (Shelton Title, “DATA STRIPPING METHOD TO INTERROGATE PATIENT RECORDS AND CREATE ANONYMIZED RECORD”; Shelton para. [0210], “…In one aspect, the instrument 235, robot hub 222, surgical hub 206, and/or the cloud 204 are configured to obscure patient identification (ID) while maintaining data continuity.”), the surgical robotic system comprising a robot having a base (Shelton FIG. 2, see main body of “…patient side cart 120 (surgical robot)…”) and an arm (Shelton FIG. 2, see arms of “…patient side cart 120 (surgical robot)…”) extending from the base to an attachment for an instrument, (Shelton para. [0294], “…the surgical system can, for example, improve the manner in which it controls the modular devices (e.g., a robotic arm and/or robotic surgical tool) that are connected to it…”) the arm comprising a plurality of joints whereby the configuration of the arm can be altered (Shelton FIG. 2, see  circular joints of arms of “…patient side cart 120 (surgical robot)…”), the method comprising: 
receiving a data stream captured by the surgical robotic system (Shelton para. [0304], “… the medical imaging device (e.g., a scope) is inserted and video from the medical imaging device is initiated. The surgical hub 106, 206 receives the medical imaging device data (i.e., video or image data) through 30 its connection to the medical imaging device.”; It is the Office’s position that the data received from the medical imaging devices represents a “data stream” captured and received from a “surgical robotic system”), the data stream comprising data relating to a surgical procedure and comprising … data (Shelton para. [0207], “… redacting any information that can be used to correlate the patient with …a scheduled time of the surgery enables the relevant patient data 4018 to be anonymized.  …”; Shelton para. [0212], “…  FIG. 23 illustrates a process 4030 of anonymizing a surgical procedure by substituting an artificial time measure for a real time clock for all information stored internally within the instrument, robot, surgical hub, and/or hospital computer equipment…”; Accordingly, Shelton characterizes the “scheduled time of surgery” as “personally-identifiable data” which might be used to personally-identify the patient receiving surgery; Also, Shelton para. [0220], “…the processor 244 begins stripping …images received from the imaging module 238 and connected smart instruments 235, .…”);
determining one or more … feature in the received data stream (Shelton para. [0226}, “…the anonymized stripped data 4058 …is identified by the surgical hub 206 …”; Shelton para. [0005], “… FIG. 23 illustrates a process of anonymizing a surgical procedure according to the invention by substituting an artificial time measure for a real time clock for all information stored internally within the instrument, robot, surgical hub, and/or hospital computer equipment. …”; More particularly, Shelton paragraphs [0269]-[0272] discuss a series of first to fourth data packets (of a data stream) related to four firings of a surgical stapler device sealing bronchial vessels during a lung tumor resection surgical procedure, where a real-time content within a FIG. 29 data packet time field 4110 is replaced with an artificial time “09:35:15” (for example) for anonymization of the patient/surgery; again,  Shelton has characterized the “scheduled time of surgery” as “personally-identifiable data” which might be used to personally-identify the patient receiving surgery, i.e., Shelton para. [0207], “… redacting any information that can be used to correlate the patient with …a scheduled time of the surgery enables the relevant patient data 4018 to be anonymized.  …”;  Also, Shelton para. [0220], “…the processor 244 begins stripping …images received from the imaging module 238 and connected smart instruments 235, .…”); and
generating, in dependence on the determined … feature and the received data stream, an anonymised data stream omitting the … data (Shelton para. [0226}, “…the anonymized stripped data 4058 …is identified by the surgical hub 206 …”; Shelton para. [0005], “… FIG. 23 illustrates a process of anonymizing a surgical procedure according to the invention by substituting an artificial time measure for a real time clock for all information stored internally within the instrument, robot, surgical hub, and/or hospital computer equipment. …”; More particularly, Shelton paragraphs [0269]-[0272] discuss a series of first to fourth data packets (of a data stream) related to four firings of a surgical stapler device sealing bronchial vessels during a lung tumor resection surgical procedure, where a real time content within a FIG. 29 data packet time field 4110 is replaced with an artificial time “09:35:15” (for example) for anonymization of the patient/surgery; again,  Shelton has characterized the “scheduled time of surgery” as “personally-identifiable data” which might be used to personally-identify the patient receiving surgery, i.e., Shelton para. [0207], “… redacting any information that can be used to correlate the patient with …a scheduled time of the surgery enables the relevant patient data 4018 to be anonymized.…”;  Also, Shelton para. [0220], “…the processor 244 begins stripping …images received from the imaging module 238 and connected smart instruments 235, .…”).
Shelton teaches receiving a video stream and anonymizing the video stream by modifying the time of the surgery. However, Shelton is not clear if the time of the surgery is “personally-identifiable” data. Therefore, Shelton does not specifically teach detecting and removing “personally-identifiable” data.
Venkataraman (in the related anonymizing raw surgical data art) not only teaches (Venkataraman para. [0028]) “time of surgery” as “patient-identifiable information” to be anonymized, but also teaches (Venkataraman para. [0029]) “face images of the patient” as personally identifiable information to be anonymized, e.g., by blurring, editing out, etc.   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shelton’s arrangement to anonymize “face images of the patient” as appearing in any video data, as taught by Venkataraman.  Motivation for modifying would have been (Venkataraman para. [0029]) to further anonymize “…face images [which] can be accidentally recorded during an out of body event of an endoscope procedure”.

Per claim 2, Shelton in view of  Venkataraman discloses: A method according to claim 1 in which the data stream comprises one or more data channel from a group of data channels (Shelton para. [0220], “…the processor 244 begins stripping …images received from the imaging module 238 and connected smart instruments 235,…”; It is the Office’s position that a first FIG. 10 path initiating at imaging module 238 and extending through a first hub/switch 207/209, a second hub/switch 207/209 and the processor 244 defines one example (e.g., first) data channel, while a second FIG. 10 path initiating at instruments 235 and extending through a first hub/switch 207/209, a second hub/switch 207/209 and the processor 244 defines another example (e.g., second) data channel from a group of data channels) comprising:
video data received from an endoscope coupled to the surgical robotic system (Shelton para. [0220], “…the processor 244 begins stripping …images received from the imaging module 238 …”; Shelton para. [0060], “…the modular control tower 236 is coupled to an imaging module 238 that is coupled to an endoscope 239, …”; see FIG. 10 for illustrated imaging module 238 and modular control tower 236; Shelton para. [0304], “… medical imaging device (e.g., a scope) is inserted and video from the medical imaging device is initiated.”;
audio data recorded in respect of a surgical procedure (Shelton para. [0062], “…An ultrasound-based non-contact sensor module scans the operating theater by transmitting a burst of ultrasound and receiving the echo when it bounces off the perimeter walls of an operating theater…”); 
telematics data corresponding to the surgical robotic system (Shelton para. [0057], “… The operating theater devices 1 a-1 n/2a-2m communicate to the modular communication hub 203 via Bluetooth wireless technology standard for exchanging data over short distances (using short-wavelength UHF radio waves in the ISM band from 2.4 to 2.485 GHz) from fixed and mobile devices and building personal area networks (PANs). The operating theater devices 1 a-1 n/2a-2m communicates to the modular communication hub 203 via a number of wireless or wired communication standards or protocols, including but not limited to Wi-Fi (IEEE 802.11 family), WiMAX (IEEE45 802.16 family), IEEE 802.20, long-term evolution (L TE) , and Ev-DO, HSPA+, HSDPA+, HSUPA+, EDGE, GSM, GPRS, CDMA, TDMA, DECT, and Ethernet derivatives thereof, as well as any other wireless and wired protocols that are designated as 3G, 4G, 5G, and beyond. The computing module includes a plurality of communication modules. For instance, a first communication module is dedicated to shorter-range wireless communications such as Wi-Fi and Bluetooth, and a second communication module is dedicated to longer-range wireless communications such as GPS, EDGE, GPRS, CDMA, WiMAX, L TE, Ev-DO, and others.”); and
state data comprising the state of at least a portion of the surgical robotic system (Shelton para. [0132], “…The robotic surgical instrument 700 includes a feedback controller, which can be one of any feedback controllers, including, but not limited to a PID, a state feedback, a linear-quadratic (LQR), and/or an adaptive controller, for example. …”).

Per claim 3,  Shelton in view of  Venkataraman discloses: A method according to claim 2 in which the personally-identifiable feature is determined in dependence on the one or more data channel (Shelton para. [0312], “…retrieve a first data set from the surgical instrument, wherein the first data set is associated with a patient and a surgical procedure; …retrieve a second data set from the medical imaging device, wherein the second data set is associated with the patient and an outcome of the surgical procedure…”; regarding a medical imaging device, Shelton FIG. 35 and para. [0274] state, “…laser Doppler provides an image 4202 suitable for inspecting seals along the staple lines 4180a, 4180b, 4182a and for visualizing bleeding 4206 of any defective seals. … The image 4202 is recorded at anonymous time 09:55:15”; an actual surgical time which would normally be corresponded to a doppler image within data from a medical imaging device, for example, has been determined by Shelton as a “personally-identifiable feature”, and is anonymized via substitution of the “anonymous time, i.e., Shelton para. [0005], “…FIG. 23 illustrates a process of anonymizing a surgical procedure according to the invention by substituting an artificial time measure for a real time clock for all information stored internally within the instrument, robot, surgical 20 hub, and/or hospital computer equipment. …”; Also, Venkataraman para. [0028-0029] teaches anonymizing the time of surgery and patient images).

Per claim 4,  Shelton in view of  Venkataraman discloses:  A method according to claim 2 in which the personally-identifiable feature is determined in dependence on a first data channel of the group of data channels (As was discussed above with respect to claim 2, it is the Office’s position that a first FIG. 10 path initiating at imaging module 238 and extending through a first hub/switch 207/209, a second hub/switch 207/209 and the processor 244 defines one example (e.g., first) data channel, while a second FIG. 10 path initiating at instruments 235 and extending through a first hub/switch 207/209, a second hub/switch 207/209 and the processor 244 defines another example (e.g., second) data channel from a group of data channels;  Shelton para. [0312], “…retrieve a …data set from the medical imaging device, wherein the …data set is associated with the patient and an outcome of the surgical procedure…”; regarding further details of a medical imaging device, Shelton FIG. 35 and para. [0274] disclose that a “…laser Doppler provides an image 4202 suitable for inspecting seals along the staple lines 4180a, 4180b, 4182a and for visualizing bleeding 4206 of any defective seals. … The image 4202 is recorded at anonymous time 09:55:15”; thus, an actual surgical time which would normally be corresponded to a doppler image within data from a medical imaging device, for example, has been determined by Shelton as a “personally-identifiable feature”, and is anonymized via substitution of the “anonymous time, i.e., Shelton para. [0005], “…FIG. 23 illustrates a process of anonymizing a surgical procedure according to the invention by substituting an artificial time measure for a real time clock for all information stored internally within the instrument, robot, surgical 20 hub, and/or hospital computer equipment. …”; Also, Venkataraman para. [0028-0029] teaches anonymizing the time of surgery and patient images), and 
generating the anonymised data stream comprises modifying at least one of a second data channel of the group of data channels, and the first data channel (Shelton FIG. 35 and para. [0274], “…laser Doppler provides an image 4202 suitable for inspecting seals along the staple lines 4180a, 4180b, 4182a and for visualizing bleeding 4206 of any defective seals. … The image 4202 is recorded at anonymous time 09:55:15”;  accordingly, an actual surgical time which would normally be corresponded to a doppler image is a “personally-identifiable feature” depending from the laser Doppler channel, and is anonymized via substitution of the “anonymous time”;  accordingly, the personally-identifiable feature of surgical time fields within streaming data like FIG. 29’s time field 4110 (and related to staple firing, for example) would be determined in dependence of detecting a surgical operational state of the stapling/cutting instrument attached to the arm; as a result, the time fields would be would be anonymized (e.g., masked) to thus modify a data channel of the streaming data, to contain (Shelton para. [0269]) an “anonymous time 09:35:15”); NOTE: regarding the “first” and “second” data channel labels recited within the claim, the Office’s position is that the naming of one channel “first” and another channel “second” is purely an arbitrary designation having no regard to timing, and which (in the present instance) may be reversed to call the one channel “second” and the another channel “first”; Also, Venkataraman para. [0028-0029] teaches anonymizing the time of surgery and patient images).

Per claim 5,  Shelton in view of  Venkataraman discloses: A method according to claim 1 in which generating the anonymised data stream comprises, in dependence on the determined personally-identifiable feature, one or more of:
removing a data portion from the received data stream, the removed data portion comprising personally-identifiable data (Shelton para. [0220], “…the processor 244 begins stripping 4083 images received from the imaging module 238 and connected smart instruments 235, for example. Stripping 4038 the data allows conglomeration of the data but not individualization of the data.…”; (Shelton para. [0221], “…The data stripping 4038 method anonymizes the surgical procedure, patient, and all identifying parameters associated with the surgical procedure. Stripping 4038 the data on the fly ensures that at no time the data is correlated to a specific patient, surgical procedure, surgeon, time or other possible identifier that can be used to correlate the data. …”; Also, Venkataraman para. [0028-0029] teaches anonymizing the time of surgery and patient images), and
masking a data portion of the received data stream, the masked data portion comprising personally-identifiable data (Shelton para. [0210], “An artificial time measure may be substituted for a real time clock for all information stored internally within an instrument 235…The substitution of an artificial real time clock enables anonymizing the patient data and surgeon data while maintaining data continuity.”; it is the Office’s position that “substituting” of an artificial time for a real time represents a type of “masking”; Also, Venkataraman para. [0028-0029] teaches anonymizing the time of surgery and patient images).

Per claim 6,  Shelton in view of  Venkataraman discloses: A method according to claim 5 in which masking the data portion comprises one or more of:
blurring the data portion (Venkataraman para. [0029], “…the process de-identifies the detected image-based personally-identifiable information by automatically blurring out or otherwise edited out each video image in the detected video segment corresponding to the detected OOB event, so that any personally-identifiable information embedded within the detected video segment cannot be identified.”   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shelton’s arrangement to include “blurring” as a method of anonymization. Motivation for modifying would have been to increase available anonymization methods in order to increase a versatility, attractiveness and broadened adoption of the anonymization arrangement within the robotic surgical field.); and
replacing values of data in the data portion with mask values (Shelton para. [0210], “An artificial time measure may be substituted for a real time clock for all information stored internally within an instrument 235…”).

Per claim 7,  Shelton in view of  Venkataraman discloses: A method according to claim 5 in which the data portion comprises one or more partial frames of data and/or one or more frames of data (Shelton para. [0058], “…The modular communication hub 203 serves as a central connection for one or all of the operating theater devices 1a-1n/2a-2m and handles a data type known as frames…”; Shelton para. [0242], “…self-describing data packets 4100 as shown in FIG. 29 are generated at an issuing instrument 235, or device or module located in or in communication with the operating theater …”; It is the Office’s position that it is well-known that data packets are carried inside frames, and hence a data packet (e.g., FIG. 29’s data packet 4100) and any data packet sub-component therein (e.g., FIG. 29’s fields 4102-4116) are “partial frames of data”; FIG. 29’s time field 4110 has been anonymized (e.g., masked) to hold (Shelton para. [0269]) an “anonymous time 09:35:15”, and thus an anonymized “partial frame” is formed and used to generate an anonymized data stream; Also, Venkataraman para. [0028-0029] teaches anonymizing the time of surgery and patient images. As this anonymizing is performed on a video it is considered as being performed on frames of the video).

Per claim 8,  Shelton in view of  Venkataraman discloses: A method according to claim 7 in which determining the personally-identifiable feature comprises determining a partial frame of data to which the personally-identifiable feature relates (Shelton para. [0207], “… redacting any information that can be used to correlate the patient with the surgery or a scheduled time of the surgery enables the relevant patient data 4018 to be anonymized…”; that is, once Shelton had determined a “scheduled time of surgery” as a personally-identifiable feature which should be anonymized, time fields within streaming data like FIG. 29’s time field 4110 would have been anonymized (e.g., masked) to hold (Shelton para. [0269]) an “anonymous time 09:35:15”; thus, an anonymized “partial frame” is formed and used to generate an anonymized data stream, and such “partial frame of data” relates to the “scheduled time of the surgery” as a “personally-identifiable feature”; Also, Venkataraman para. [0028-0029] teaches anonymizing the time of surgery and patient images. As this anonymizing is performed on a video it is considered as being performed on frames of the video).

Per claim 9,  Shelton in view of  Venkataraman discloses: A method according to claim 1 in which generating the anonymised data stream comprises saving a subset of the received data stream (Shelton FIG. 22 and para. [0199], “… Within the EMR database 4002 located in the hospital data barrier 4006, the surgical hub 206 can reunite the data in the anonymous data file 4016 stored on the surgical hub 206 storage device 248 with the data in the patient electronic medical record 4012 stored on the EMR database 4002 for surgeon review. The surgical hub 206 displays the combined patient electronic medical record 4012 on a display or monitor 4010 coupled to the surgical hub 206.“ Therefore, the anonymous data file is only a subset of the actual patient file).

Per claim 10,  Shelton in view of  Venkataraman discloses: A method according to claim 1 in which the personally-identifiable feature is determined in dependence on one or more of:

an operational state of an instrument attached to the arm (Shelton para. [0268], “…  FIG. 33 is a diagram 4170 of a lung tumor resection surgical procedure including four separate firings of a surgical stapler device 235 to seal and cut bronchial vessels …”); (Shelton para. [0306], “…The surgical hub 106, 206 can infer that the surgeon is ligating arteries and veins because it receives data from the surgical stapling and cutting instrument indicating that the instrument is being fired …”; (Shelton para. [0207], “… redacting any information that can be used to correlate the patient with the surgery or a scheduled time of the surgery enables the relevant patient data 4018 to be anonymized.  …”; accordingly, the personally-identifiable feature of surgical time fields within streaming data like FIG. 29’s time field 4110 (and related to staple firing, for example) would be determined in dependence of detecting a surgical operational state of the stapling/cutting instrument attached to the arm; as a result, the time fields would be would be anonymized (e.g., masked) within the streaming data, to contain (Shelton para. [0269]) an “anonymous time 09:35:15”),




Per claim 11,  Shelton in view of  Venkataraman discloses: A method according to claim 1 in which the personally-identifiable feature is determined in dependence on one or more of:



whether the video data comprises an image of a face (Venkataraman para. [0029]) “face images of the patient” as personally identifiable information to be anonymized, e.g., by blurring, editing out, etc.   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Shelton’s arrangement to anonymize “face images of the patient” as appearing in any video data, as taught by Venkataraman.  Motivation for modifying would have been (Venkataraman para. [0029]) to further anonymize “…face images [which] can be accidentally recorded during an out of body event of an endoscope procedure”.;



a procedure being performed (Shelton para. [0268], “…  FIG. 33 is a diagram 4170 of a lung tumor resection surgical procedure including four separate firings of a surgical stapler device 235 to seal and cut bronchial vessels …”); (Shelton para. [0306], “…The surgical hub 106, 206 can infer that the surgeon is ligating arteries and veins because it receives data from the surgical stapling and cutting instrument indicating that the instrument is being fired …”; accordingly, the surgical hub can know that a “procedure” is being performed, and that information flowing in relates to the procedure; (Shelton para. [0207], “… redacting any information that can be used to correlate the patient with the surgery or a scheduled time of the surgery enables the relevant patient data 4018 to be anonymized.  …”; accordingly, the personally-identifiable feature of surgical time fields within streaming data like FIG. 29’s time field 4110 would be determined in dependence of detecting a surgical procedure being performed, and such time fields would be anonymized (e.g., masked) to contain (Shelton para. [0269]) an “anonymous time 09:35:15”);



Per claim 12,  Shelton in view of  Venkataraman discloses: A method according to claim 1 in which the anonymised data stream is generated as the surgical procedure is being performed (Shelton para. [0256], “…To determine the success or failure of a surgical procedure, data stored in a surgical instrument should be correlated with the outcome of the surgical procedure while simultaneously anonymizing the data to protect the privacy of the patient.”).

Per claim 13,  Shelton in view of  Venkataraman discloses: A method according to claim 5 in which generating the anonymised data stream comprises modifying the data portion for a time period that is one of:

after the personally-identifiable feature is determined (Shelton para. [0207], “… redacting any information that can be used to correlate the patient with the surgery or a scheduled time of the surgery enables the relevant patient data 4018 to be anonymized.  …”; Shelton FIG. 23 and para. [0212], “…As shown in FIG. 23, the surgical procedure set-up start time 4032 was scheduled to begin at an actual time of 11:31:14 (EST) based on a real time clock. At the stated procedure set-up start time 4032, the surgical hub 206 starts 4034 an artificial randomized real time clock timing scheme at artificial real time at 07:36:00. …At artificial real time 07:36:03, the surgical hub 206 strips 4038 the relevant data and applies a time stamp to the stripped data.”; hence, a “scheduled time of surgery” has been determined as a “personally-identifiable feature” at an earlier artificial time 7:36:00, and generating the anonymised data stream including modifying the data portion is initiated at a later time 7:36:03 (i.e., “4038 Data stripped. Time stamped”; Also, Venkataraman para. [0028-0029] teaches anonymizing the time of surgery and patient images),



Per claim 14,  Shelton in view of  Venkataraman discloses: A method according to claim 1 in which the method comprises:
generating the anonymised data stream in real time or substantially real time (Shelton para. [0051], “…  Any one of or all of the devices 1a-1n/2a-2m coupled to the network hub or network switch collects data in real time…”; Shelton para. [0256], “…To determine the success or failure of a surgical procedure, data stored in a surgical instrument should be correlated with the outcome of the surgical procedure while simultaneously anonymizing the data to protect the privacy of the patient.”);
sending the anonymised data stream to a remote processor thereby enabling the remote processor to perform real time or substantially real time analysis of the anonymised data stream (Shelton para. [0051], “…  Any one of or all of the devices 1a-1n/2a-2m coupled to the network hub or network switch collects data in real time and transfers the data to cloud computers for data processing and manipulation. …”; in utilizing a surgical stapling and cutting instrument as an example, Shelton para. [0306] states “…The surgical hub 106, 206 can infer that the surgeon is ligating arteries and veins because it receives data from the surgical stapling and cutting instrument indicating that the instrument is being fired. …”; The phrase “being fired” is evidence that the surgical procedure is happening and the surgical data is being supplied from the surgical instrument (surgical stapler) to the surgical hub in real-time); and
receiving from the remote processor in real time or substantially real time the result of the analysis for assisting an operator of the surgical robotic system (Shelton para. [0131], “…one or more sensors 738 are positioned at various interaction points along the closure drive system to detect the closure forces applied to the anvil 716 by the closure drive system. The one or more sensors 738 are sampled in real time during a clamping operation by the processor of the control circuit 710. The control circuit 710 receives real time sample measurements to provide and analyze time-based information and assess, in real time, closure forces applied to the anvil 716. …”; Shelton para. [0225], “…The control logic or processor 244 of the surgical hub 206 then interprets how this data impacts the instruments 235, or other modules, so that the instruments 235 are operated consistently with the data and then communicates the corresponding adjustments to each of the instruments 235.…”; It is the Office’s position that processor monitoring and adjustment of anvil closure forces (e.g., with respect to a surgical stapler) “assists an operator of the surgical robotic system” by removing the burden of closure force monitoring and adjustment, from the operator (e.g., surgeon)).

Per system claim 15, features/limitations closely correspond to those of method claim 1, and is therefore rejected with the same rationale and motivation as set forth for claim 1 above.

Per system claim 16, features/limitations closely correspond to those of method claim 2, and is therefore rejected with the same rationale and motivation as set forth for claim 2 above.


Per system claim 17, features/limitations closely correspond to those of method claim 4, and is therefore rejected with the same rationale and motivation as set forth for claim 4 above.

Per system claim 18, features/limitations closely correspond to those of method claim 5, and is therefore rejected with the same rationale and motivation as set forth for claim 5 above.

Per claim 19,  Shelton in view of  Venkataraman discloses: A data anonymiser system according to claim 18 in which the received data stream comprises two or more data channels from the group of data channels, (It is the Office’s position that a FIG. 10 path initiating at imaging module 238 and extending through a first hub/switch 207/209, a second hub/switch 207/209 and the processor 244 defines one example (e.g., first) data channel, while a FIG. 10 path initiating at instruments 235 and extending through a first hub/switch 207/209, a second hub/switch 207/209 and the processor 244 defines another example (e.g., second) data channel from a group of data channels) 
and the data anonymiser is configured to generate the anonymised data stream by modifying the data portion in respect of at least two of the data channels separately (Shelton para. [0312], “…retrieve a first data set from the surgical instrument, wherein the first data set is associated with a patient and a surgical procedure; …retrieve a second data set from the medical imaging device, wherein the second data set is associated with the patient and an outcome of the surgical procedure…”; regarding anonymizing data from a medical imaging device, Shelton FIG. 35 and para. [0274] state, “…laser Doppler provides an image 4202 suitable for inspecting seals along the staple lines 4180a, 4180b, 4182a and for visualizing bleeding 4206 of any defective seals. … The image 4202 is recorded at anonymous time 09:55:15”; an actual surgical time which would normally be corresponded to a doppler image within data from a medical imaging device, for example, has been determined by Shelton as a “personally-identifiable feature”, and is anonymized via substitution of the “anonymous time, i.e., Shelton para. [0005], “…FIG. 23 illustrates a process of anonymizing a surgical procedure according to the invention by substituting an artificial time measure for a real time clock for all information stored internally within the instrument, robot, surgical 20 hub, and/or hospital computer equipment. …”
regarding anonymizing data from a surgical instrument, (Shelton para. [0306], “…The surgical hub 106, 206 can infer that the surgeon is ligating arteries and veins because it receives data from the surgical stapling and cutting instrument indicating that the instrument is being fired …”; (Shelton para. [0207], “… redacting any information that can be used to correlate the patient with the surgery or a scheduled time of the surgery enables the relevant patient data 4018 to be anonymized.  …”; accordingly, the personally-identifiable feature of surgical time fields within streaming data like FIG. 29’s time field 4110 would be determined in dependence of detecting a surgical operational state of the stapling/cutting instrument attached to the arm; as a result, the time fields would be would be anonymized (e.g., masked) within the streaming data, to contain (Shelton para. [0269]) an “anonymous time 09:35:15”).

Per computer-readable medium claim 20, features/limitations closely correspond to those of method claim 1, and is therefore rejected with the same rationale and motivation as set forth for claim 1 above.

Conclusion
The prior art made of record and listed on the attached Form PTO-892 not relied upon is considered pertinent to applicant's disclosure.  For example, some Form PTO-892-listed references include:
Pochiraju et al. (US8462681B2) relates to the field of sensor data acquisition, remotely operated robots, industrial machinery, sensor data processing and communications for remote system monitoring and control.
Grantcharov (US20170249432A1) relates to a medical or surgical black-box device, system, method and computer readable medium.
Priest (US20150256790A1) relates to interface devices adapted to receive data in any one of a plurality of format types, convert the data to one predetermined format type, add metadata, and output the converted data including the metadata for analysis and/or storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul J Skwierawski whose telephone number is (571)272-2642. The examiner can normally be reached 7:30am-4:00pm weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisory primary examiner (SPE) Yin-Chen Shaw can be reached on (571)272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Paul Skwierawski/
Patent Examiner, Art Unit 2498

/JOHN B KING/Primary Examiner, Art Unit 2498